Title: From Thomas Jefferson to John Randolph, 1 December 1803
From: Jefferson, Thomas
To: Randolph, John


               
                  Dear Sir
                     
                  Washington Dec. 1. 03.
               
               The explanation in your letter of yesterday was quite unnecessary to me. I have had too satisfactory proofs of your friendly regard, to be disposed to suspect any thing of a contrary aspect. I understood perfectly the expressions stated in the newspaper, to which you allude, to mean that ‘tho’ the proposition came from the republican quarter of the house, yet you should not concur with it.’   I am aware that in parts of the union, & even with persons, to whom mr Eppes & mr Randolph are unknown, & myself little known, it will be presumed from their connection that what comes from them comes from me. no men on earth are more independent in their sentiments than they are, nor any one less disposed than I am to influence the opinions of others. we rarely speak of politics, or of the proceedings of the house but merely historically, and I carefully avoid expressing an opinion on them, in their presence, that we may all be at our ease. with other members I have believed that more unreserved communications would be advantageous to the public. this has been perhaps prevented by mutual delicacy. I have been afraid to express opinions unasked, lest I should be suspected of wishing to direct the legislative action of members. they have avoided asking communications from me, probably lest they should be suspected of wishing to fish out executive secrets.   I see too many proofs of the imperfection of human reason to entertain wonder or intolerance at any difference of opinion on any subject; and acquiesce in that difference as easily as on a difference of feature or form: experience having taught me the reasonableness of mutual sacrifices of opinion among those who are to act together, for any common object, and the expediency of doing what good we can, when we cannot do all we would wish. Accept my friendly salutations and assurances of great esteem & respect
               
                  Th: Jefferson
               
            